Title: [Diary entry: 21 December 1785]
From: Washington, George
To: 

Wednesday 21st. Thermometer at 44 in the Morning—44 at Noon and 46 at Night. Lowering all day with but little Wind and that Easterly. Mr. Danl. Dulany (son of Danl.) Mr. Benja. Dulany, Messrs. Saml. & Thos. Hanson, Mr. Philp. Alexander, and a Mr. Mounsher came here to Dinner and Stayed all Night. Finished measuring my Corn at the several Plantations, which stand thus. 

River Plantation viz.
Barrels



Large end of Corn Ho[use]
203



Small end of Ditto.
135



Fatting Hogs have eat
44



For Mrs. Alton
  6





388


Muddy hole Plantn. viz.




In the Corn House
112



Given to the fattg. Hogs
 28





140


Dogue Run Plantn. viz.




In Corn House
85



Given to the Hogs
 30





75


Ferry Plantation—viz.




In the Corn House
85



Fatting Hogs
28



Overseers Share
 14





127


Total

730



Deduct




Corn already expd. on Hogs
130



Overseers Shares
 20





150


Remaining for all my purps., only

580

